UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 12, 2012 Ormat Technologies, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-32347 (Commission File Number) No. 88-0326081 (I.R.S. Employer Identification No.) 6225 Neil Road, Reno, Nevada (Address of Principal Executive Offices) 89511-1136 (Zip Code) (775)356-9029 (Registrant's Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item7.01Regulation FD Disclosure. Signatures Exhibit Index Exhibit 99.1 OREG 4 Power Plant Asset Impairment Analysis, dated November 2012, prepared by Giza Singer Even. 2 INFORMATION TO BE INCLUDED IN THE REPORT Item 7.01.Regulation FD Disclosure. On November 12, 2012,Ormat Industries Ltd., the parent company (the "Parent") of Ormat Technologies, Inc. (the "Company"), filed a report with the Israeli Securities Authority and the Tel Aviv Stock Exchange that contained an asset impairment analysis under International Accounting Standard No. 36 concerning the Company's OREG 4 Power Plant (the "Analysis").A copy of the Analysisis furnished as Exhibit 99.1 to this report on Form 8-K and is incorporated herein by reference. The information contained in, or incorporated into, this Item 7.01, including Exhibit 99.1 attached hereto, is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit 99.1 OREG 4 Power Plant Asset Impairment Analysis, dated November 2012, prepared by Giza Singer Even. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ORMAT TECHNOLOGIES, INC. By: /s/ Yehudit Bronicki Name: Yehudit Bronicki Title: Chief Executive Officer Date:November 12, 2012 4 EXHIBIT INDEX Exhibit Number Description of Exhibit OREG 4 Power Plant Asset Impairment Analysis, dated November 2012, prepared by Giza Singer Even. 5
